MEMORANDUM OPINION

                                            No. 04-10-00634-CV

               IN RE NCP FINANCE LIMITED PARTNERSHIP and NMCapital, Inc.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 15, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 1, 2010, relators filed a petition for writ of mandamus and a motion for

temporary relief. The court has considered relators’ petition and motion and is of the opinion

that relators are not entitled to the relief sought. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.016 (Vernon Supp. 2009) (interlocutory order in matter subject to Federal Arbitration Act

appealable); Hydro Management Systems, LLC v. Jalin, Ltd., No. 04-09-00813-CV, 2010 WL
1817813, at *1 (Tex. App.—San Antonio May 5, 2010, no pet.) (denial of motion to compel

based on Federal Arbitration Act is reviewed by interlocutory appeal); In re Hydro Management

Systems, L.L.C., No. 04-09-00808-CV, 2009 WL 5062320, at *1 (Tex. App.—San Antonio Dec.

23, 2009, orig. proceeding) (denying mandamus relief because relator had adequate remedy by
           1
           This proceeding arises out of Cause No. 2009-CI-19255, styled Humberto Escatiola v. Ace Credit
Services, LLC, NCP Finance Limited Partnership and NMCapital, Inc., pending in the 150th Judicial District Court,
Bexar County, Texas, the Honorable Antonia Arteaga presiding.
                                                                                    04-10-00634-CV


appeal under section 51.016). Accordingly, relators’ petition for writ of mandamus and motion

for temporary relief are denied. See TEX. R. APP. P. 52.8(a). Relators shall pay all costs incurred

in this proceeding.

                                                 PER CURIAM




                                               -2-